Magie, J. (dissenting).
I vote to reverse the decree below, and for a decree dismissing the original bill filed by Fisher Pidcock.
Upon the facts stated in his bill, Tunis D. Melick had no title or interest in the mortgaged premises. For the reasons given in the opinion of the majority of the court, it is clear that Tunis D. Melick had conveyed to Sarah Ann Studdiford a fee by implication in trust for Clarence and Caroline Melick. The judgments of Sarah M. Melick were not entered until after that conveyance. There was therefore no equity to sustain the specific prayer for relief.
I do not think the bill ought to be sustained as a bill to put at rest a doubt respecting the title obtained by the previous foreclosure, which was against Clarence and Caroline Melick. That doubt is said to have arisen by reason of the refusal of a writ of assistance, on the ground that Mrs. Studdiford acquired only a life interest by the deed of Tunis D. Melick. Pidcock’s proper course was to appeal from that order. The expensive and oppressive course of filing a bill to quiet title ought not to be encouraged.
For like reasons, I think Mrs. Meliek’s anssver in the nature.of a cross-bill ought to be dismissed.
*545The relief prayed by her as against Pidcoek's mortgage would be ineffectual and valueless, if the deed to Sarah Ann Studdiford passed all the title of Tunis D. Melick, for in that .case her judgments were not liens upon the mortgaged premises. Before attacking the priority of that mortgage, she must set aside the conveyance to Mrs. Studdiford.
For affirmance. — The Chief-Justice, Depue, Dixon, Garrison, Knapp, Scudder, Brown, Clement, Cole, McGregor, Whitaker. 11.
For reversal. — Magie, Paterson. 2.